


110 HR 4613 IH: To suspend until December 31, 2012, the duty on

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4613
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Davis of Kentucky
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend until December 31, 2012, the duty on
		  ethylene-norbornene copolymer.
	
	
		1.Ethylene-norbornene
			 copolymer
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.39.00Ethylene-norbornene copolymer (CAS No. 26007–43–2) (provided
						for in heading 3901.90.55)FreeNo changeNo changeOn or before 12/31/2012
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
